DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vessel for containing a fluid” , in claims 1 and 13, “a probe assembly for disposing partially into the fluid” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a vessel” – anything that can be used to hold or contain fluid (see paragraph section [0024] of the specification dated 12/15/2021; “a probe assembly” – tubular assemblies that can be partially disposed into the fluid (see paragraph section [0025].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the recitation of “receiving pressure measurements representing two different elevations of the fluid within a hollow tube and substantially free of the suspended solids” is ambiguous because it’s unclear whether the hollow tube is substantially free of suspended solids (1) or pressure measurements substantially free of the suspended solids (2). Further clarification is respectfully requested
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krammer et al. (U.S. Pat. No. 11,519,772) (hereafter Krammer).
Regarding claim 1, Krammer teaches a measurement system, comprising: 
a vessel (i.e., container, tank, moving, or still body) (see Column 3, lines 58-65) for containing a fluid and at least one solid material (i.e., dirt or sludge in the liquid 24) (see Column 4, lines 1-20); and 
a probe assembly for disposing partially into the fluid within the vessel (i.e., fluid level sensor 10) (see Fig. 5), the probe assembly comprising: 
a hollow tube (i.e., sensor tube 12) (see Fig. 5) having an open lower longitudinal end (i.e., open first end 14) (see Fig. 5); and 
at least one pressure sensor within the hollow tube (i.e., sensing device 22) (see Fig. 5), the at least one pressure sensor configured to measure pressures of the fluid within the hollow tube at at least two different elevations (i.e., readings of the two sensing devices 22 should differ by hΔ, which is a known value, so the difference in the output of the two sensing devices 22 can be equated to hΔ and solved to determined DL) (see Column 8, lines 12-60).
Regarding claim 2, Krammer teaches that a longitudinal axis of the probe assembly is configured to extend in an at least substantially vertical direction when disposed at least partially into the fluid of the vessel (see Fig. 5).
Regarding claim 3, Krammer teaches that the hollow tube comprises an open upper longitudinal end (i.e., end abutting the sealing member 18) (see Fig. 5).
Regarding claim 4, Krammer teaches that the at least one pressure sensor comprises one or more of a bubbler system, an electronic pressure transducer (i.e., pressure sensing devices 22) (see Fig. 5), a strain gauge, a capacitive sensor, an electromagnetic sensor, a piezoelectric sensor, or an optical sensor.
Regarding claim 5, Krammer teaches that the at least one pressure sensor comprises at least two pressure sensors (i.e., the pressure sensing devices 22) (see Fig. 5).
Regarding claim 6, Kramer teaches that each of the at least two pressure sensors independently comprises a bubbler system, an electronic pressure transducer (i.e., the pressure sensing devices 22) (see Fig. 5), a strain gauge, a capacitive sensor, an electromagnetic sensor, a piezoelectric sensor, or an optical sensor.
Regarding claim 7, Krammer teaches a level sensor configured to be disposed within the vessel (i.e., liquid presence sensor 40) (see Fig. 3).
Regarding claim 8, Krammer teaches that the level sensor comprises an additional pressure sensor (i.e., outside ambient pressure sensing device can be placed such that the liquid level can be calculated at the electronic unit using pressure readings sensed within the sensor tube 12) (see Column 6, line 52, to Column 7, line 20).
Regarding claim 9, Krammer teaches that the vessel comprises a fluidized bed (i.e., container, tank, moving, or still body) (see Column 3, lines 58-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (U.S. Pat. No. 11,519,772) (hereafter Krammer) in view of Bosland et al. (U.S. Pat. No. 4,140,007) (hereafter Bosland)
Regarding claim 10, Krammer as disclosed above does not directly or explicitly teach at least one agitator for agitating the fluid and the at least one solid material. However, Bosland teaches at least one agitator for agitating the fluid and the at least one solid material (i.e., agitating means/mixer 14) (see Figure). In view of the teaching of Bosland, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an agitator in order to prevent the solids form settling. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (U.S. Pat. No. 11,519,772) (hereafter Krammer) in view of Sickels, Jr. (U.S. Pat. No. 8,794,061) (hereafter Sickels)
Regarding claim 11, Krammer as disclosed above does not directly or explicitly teach that the at least two different elevations are at least about 4.0 inches apart in a vertical direction. However, Sickels teaches that the at least two different elevations are at least about 4.0 inches apart in a vertical direction (i.e., first sensor 408a and a second sensor 408b may be separated known distance D of 2 feet) (see Column 8, lines 7-54). In view of the teaching of Sickels, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have spaced the sensors apart in a vertical direction in order to save on manufacturing cost. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (U.S. Pat. No. 11,519,772) (hereafter Krammer) in view of Smaidris et al. (U.S. Pat. No. 8,521,452) (hereafter Smaidris)
Regarding claim 12, Krammer as modified by Sickels as disclosed above does not directly or explicitly teach that a distance between the lower longitudinal end of the hollow tube and a bottom surface of the vessel is within a range of about 0.0 inch and about 5.00 inches. However, Smaidris teaches a distance between the lower longitudinal end of the hollow tube and a bottom surface of the vessel is within a range of about 0.0 inch and about 5.00 inches (i.e., the location of the bubbler end 74 may be optically placed in the wet well to maximize the accuracy of the pressure readings. The bubbler end may be optimally located no higher than the greater of 6 inches above the center line or about 1 foot above the bottom of the wet well) (see Column 20, lines 1-13). In view of the teaching of Smaidris, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the sensor tube at an optimal location above the bottom of the vessel in order to maximize the accuracy of the pressure readings. 
Claims 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (U.S. Pat. No. 11,519,772) (hereafter Krammer) in view of Sickels, Jr. (U.S. Pat. No. 8,794,061) (hereafter Sickels).
Regarding claim 13, Krammer teaches a measurement system, comprising: 
a vessel (i.e., container, tank, moving, or still body) (see Column 3, lines 58-65) for containing a slurry mixture of a fluid and at least one solid material (i.e., dirt or sludge in the liquid 24) (see Column 4, lines 1-20); and 
a probe assembly configured to be suspended partially within the slurry mixture (i.e., fluid level sensor 10) (see Fig. 5), the probe assembly comprising: 
a hollow tube (i.e., sensor tube 12) (see Fig. 5) having an open lower longitudinal end (i.e., open first end 14) (see Fig. 5); 
a first pressure sensor disposed within the hollow tube and oriented at a first axial location along a longitudinal axis of the hollow tube (i.e., first gas pressure sensing device 22) (see Fig. 5); and 
a second pressure sensor disposed within the hollow tube (i.e., second gas pressure sensing device 22) (see Fig. 5); and 
a controller operably coupled to the first and second pressure sensor (i.e., electronic 34) (see Column 6, line 52, to Column 7, line 19) and comprising: 
at least one processor (i.e., sensor data processing electronics) (see Column 6, line 52, to Column 7, line 19); and 
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the controller to: 
receive pressure data from the first and second pressure sensors (i.e., sensor 10 transmits pressure readings to sensor data processing electronics within an electronic unit 34) (see Column 6, line 52, to Column 7, line 19); and 
based on the received pressure data, determine a mass of the at least one solid material within the vessel (i.e., at least one additional gas pressure sensing device 22 is included and configured in relation with the other gas pressure sensing device 22 to automatically calculate the mass density of the liquid 24) (see Column 6, lines 12-60); but does not explicitly teach that the second pressure sensor is oriented at a second axial location along the longitudinal axis of the hollow tube. 
Regarding the orientation of the pressure sensors, Sickels teaches a first pressure sensor disposed within the hollow tube (i.e., sensor housing 410) (see Fig. 4A) and oriented at a first axial location along a longitudinal axis of the hollow tube (i.e., sensor 408a) (see Fig. 4A); and a second pressure sensor disposed within the hollow tube and oriented at a second axial location along the longitudinal axis of the hollow tube (i.e., sensor 408b) (see Fig. 4A). In view of the teaching of Sickels, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the sensors in the same housing in order to reduce the manufacturing costs. 
Regarding claim 15, Krammer teaches that each of the first and the second pressure sensors independently comprises a bubbler system, an electronic pressure transducer (i.e., pressure sensing device 22) (see Fig. 5), a strain gauge, a capacitive sensor, an electromagnetic sensor, a piezoelectric sensor, or an optical sensor.
Regarding claim 16, Krammer teaches a level sensor configured to be disposed within the vessel (i.e., level sensor 40) (see Fig. 3).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (U.S. Pat. No. 11,519,772) (hereafter Krammer) in view of Sickels, Jr. (U.S. Pat. No. 8,794,061) (hereafter Sickels) and in further view of Bosland et al. (U.S. Pat. No. 4,140,007) (hereafter Bosland)
Regarding claim 14, Krammer as modified by Sickels as disclosed above does not directly or explicitly teach the instructions that, when executed by the at least one processor, cause the controller to determine a percentage by mass of the at least one solid material relative to fluid within the vessel. However, Bosland teaches the instructions that, when executed by the at least one processor, cause the controller to determine a percentage by mass of the at least one solid material relative to fluid within the vessel (i.e., calculating the fraction of suspended solids in the slurry by weight) (see Column 2, line 49, to Column 4, line 7). In view of the teaching of Bosland, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the percent solid mass in order to monitor changes of the fluid and solid composition.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sickels, Jr. (U.S. Pat. No. 8,794,061) (hereafter Sickels) in view of Vander Horst (U.S. Pat. No. 7,389,688) (hereafter Horst)
Regarding claim 17, Sickels teaches a method of measuring a mass of suspended solids within a fluid (i.e., drilling fluids, such as muds, cements or other slurries) (see Column 1, lines 48-60), the method comprising: receiving pressure measurements representing two different elevations of the fluid within a hollow tube (i.e., sensors for measuring the pressure of a liquid at two different depths in the liquid) (see Fig. 4A); and based at least partially on the received pressure measurements, determining a mass of the suspended solids (i.e., a liquid's density can generally be calculated as equal to the difference in the first and second pressures divided by the product of gravitational acceleration times the known vertical distance D. In performing this calculation, consistent units of measurement must be used. Alternatively, if the known vertical distance D is constant, then the calculation can essentially be reduced to calculating a liquid's density by using conversion factors consolidated in the form of a constant coefficient that converts the difference in the first and second pressure to a density) (see Column 8, lines 7-54); but does not explicitly teach free of the suspended solids.
Regarding the suspended solids, Horst teaches teaches receiving measurements representing two different elevations of the fluid within a hollow tube and substantially free of the suspended solids (i.e., liquid A 14 is the wastewater, commonly referred to as black water or gray water, which often fouls conventional liquid level measuring devices. By transmitting the liquid level information to liquid B 205, we can prevent the fouling of the liquid level-measuring device) (see Column 3, lines 16-42). In view of the teaching of Horst, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have isolated the sensors from the suspended solids in order to prevent fouling of the sensors. 
Regarding claim 18, Sickels teaches receiving height data indicating a first height of the fluid and suspended solids within a vessel outside of the hollow tube (i.e., in a detection step 206, the pressures of the liquid at each of the sensors are measured to provide at least two pressures at liquid depths that are separated by the known vertical distance) (see Column 4, lines 28-42).
Regarding claim 19, Sickels teaches determining a second height of the fluid within the hollow tube (i.e., in a detection step 206, the pressures of the liquid at each of the sensors are measured to provide at least two pressures at liquid depths that are separated by the known vertical distance) (see Column 4, lines 28-42), wherein the mass of the suspended solids is determined based at least partially on a difference between the first height and the second height (i.e., the at least two pressures and the known distance are used to calculate the density of the mud) (see Column 5, line 4-33).
Regarding claim 20, Sickels teaches that the two different elevations are spaced apart by at least about 4.0 inches in a vertical direction (i.e., first sensor 408a and a second sensor 408b may be separated known distance D of 2 feet) (see Column 8, lines 7-54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855